Citation Nr: 0528778	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  00-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative status dislocation of the right shoulder joint 
(major), chronic and recurrent, with degenerative joint 
disease and calcific tendinitis, prior to October 3, 2000. 

2.  Entitlement to an increased rating for postoperative 
status dislocation of the right shoulder joint (major), 
chronic and recurrent, with degenerative joint disease and 
calcific tendinitis, currently rated as 30 percent 
disabling, from October 3, 2000.  

3.  Entitlement to an increased rating for postoperative 
status dislocation of the left shoulder joint, chronic and 
recurrent, with degenerative joint disease and calcific 
tendinitis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision that denied 
the veteran's claim for an increased rating for each of his 
service-connected shoulder disabilities.  Based on the 
receipt of additional evidence, including reports of 
Department of Veterans Affairs (VA) examinations in November 
2001 and November 2002, the RO, by rating action dated in 
January 2003, increased the evaluation assigned for the 
service-connected right shoulder disability from 20 percent 
to 30 percent disabling, effective October 3, 2000.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993)(on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation . . .).  Accordingly, the Board will consider 
the veteran's claims for higher ratings for the bilateral 
shoulder disabilities.  

The veteran was scheduled to testify before a Veterans Law 
Judge at the RO in June 2003.  He did not report for the 
hearing or attempt to reschedule.  

The Board remanded this matter in July 2003 for additional 
development pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That development has been completed 
and the claims have returned for adjudication.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duties to inform and assist have been met.

2.  Prior to October 3, 2000, the postoperative status 
dislocation of the right shoulder joint (major), with 
degenerative joint disease and calcific tendonitis, was 
characterized by complaints of pain with functional 
impairment of the humerus manifested by infrequent episodes 
of recurrent dislocation of the scapulohumeral joint, with 
guarding of movements only at the shoulder level, and 
occasional flare-ups. 

3.  From October 3, 2000, the postoperative status 
dislocation of the right shoulder joint (major), with 
degenerative joint disease and calcific tendonitis, is 
characterized by complaints of pain with functional 
impairment of the humerus manifested by frequent episodes of 
recurrent dislocation of the scapulohumeral joint, with 
guarding of all arm movements, and flare-ups twenty-five 
percent of the time.  

4.  The postoperative status dislocation of the left shoulder 
joint, chronic and recurrent, with degenerative joint 
disease, and calcific tendinitis, is manifested by fibrous 
union of the humerus, with chronic pain, guarding, and 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for postoperative status dislocation of the right 
shoulder joint (major), chronic and recurrent, with 
degenerative joint disease and calcific tendinitis, prior to 
October 3, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.951, 
4.3, 4.7, 4.71a, Diagnostic Codes 5202-5010 (2004).  

2.  The schedular criteria for a rating higher than 30 
percent for postoperative status dislocation of the right 
shoulder joint (major), chronic and recurrent, with 
degenerative joint disease and calcific tendinitis, from 
October 3, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.951, 
4.3, 4.7, 4.71a, Diagnostic Codes 5202-5010 (2004).  

3.  The schedular criteria for a 40 percent rating for 
postoperative status dislocation of the left shoulder joint 
(minor), chronic and recurrent, with degenerative joint 
disease, calcific tendinitis, and fibrous union, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.951, 4.3, 4.7, 4.71a, Diagnostic Codes 
5202-5010 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Notice

VA letters issued in July 2003 and May 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying full 
benefits, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary could properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  Further, a claimant 
is not compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records and reports of post 
service VA treatment and examinations.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record.  The RO afforded the veteran and his representative 
the opportunity to discuss the issues on appeal through an 
informal conference in November 2002.  At that time, the 
veteran requested and was granted a VA examination for the 
shoulders, which was conducted in November 2002.  The veteran 
was also afforded an opportunity to present testimony before 
a Veterans Law Judge at the RO in June 2003.  The veteran 
failed to appear.  There is no indication from a review of 
the record that the April 2003 VA letter which notified the 
veteran of the travel Board hearing was returned to the RO as 
undeliverable or that the veteran attempted to reschedule the 
hearing.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Of note, the VA 
examiner in November 2002 referenced an August 2000 X-ray 
report contained in the veteran's computerized medical 
records.  The VA examiner stated that he reviewed the X-rays 
from that time, and there was an obvious fibrous union of the 
left distal humerus.  A review of treatment records for the 
period from February 1999 to August 2000 does not reveal the 
referenced X-ray report.  Nevertheless, the clinical finding 
contained therein has been provided by a competent medical 
source.  Further, the record contains reports of subsequent 
X-ray examinations of the shoulders.  As such, the Board 
finds that the veteran is not adversely affected by appellate 
consideration at this time.  The record is adequate for 
consideration of the appeal.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Hence, VA's duty to assist the veteran in the development of 
his claims has been satisfied.  


Disability ratings:  In general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

If all the evidence is in relative equipoise, the benefit-of-
the-doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
and that evaluation of knee dysfunction under both of those 
codes does not amount to pyramiding under 38 C.F.R. § 4.14, 
if there is evidence of additional disability.  VAOPGCPREC 
23-97.  A similar approach to other diagnostic codes, that 
do not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.  

The veteran is right-hand dominant, and his bilateral 
shoulder disabilities are manifest by degenerative joint 
disease and calcific tendinitis.  Degenerative or 
osteoarthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003-5010, including Note 1 
(2004).  

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  38 C.F.R. § 4.59 
(2004).  A compensable evaluation under Diagnostic Code 5003 
and 38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  In this case, 
the Lichtenfels rule is not applicable because the veteran 
demonstrates compensable limitation of motion in both upper 
extremities. 

For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2004).  

The veteran is service-connected for postoperative status 
dislocation of the bilateral shoulder joints, chronic and 
recurrent, with degenerative joint disease and calcific 
tendinitis.  The veteran's bilateral shoulder disability is 
currently rated under Diagnostic Code 5202, which pertains 
to impairment of the humerus.  A 20 percent rating is 
warranted, for either the major or minor upper extremity, 
for recurrent dislocation of the scapulohumeral joint with 
infrequent episodes, and guarding of movement only at the 
shoulder level.  A 20 percent rating is also warranted, for 
either major or minor upper extremity, for malunion of the 
humerus, with moderate deformity.  A 30 percent rating is 
warranted for the major upper extremity, and a 20 percent 
rating for the minor upper extremity, when there are 
frequent episodes of recurrent dislocation of the 
scapulohumeral joint with guarding of all arm movements.  A 
30 percent rating is also warranted for the major upper 
extremity, and a 20 percent rating for the minor upper 
extremity, when there is malunion of the humerus with marked 
deformity.  A 50 percent rating is warranted for fibrous 
union of the humerus (major); a 40 percent rating is 
warranted for fibrous union of the minor shoulder joint.  
Higher ratings under Diagnostic Code 5202 would require 
impairment of the humerus by loss of the head (flail 
shoulder) or nonunion (false flail joint).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.  

As the veteran's bilateral shoulder disability was originally 
rated according to impairment of the clavicle or the scapula, 
Diagnostic Code 5203, is also for consideration.  However, a 
20 percent rating for dislocation or nonunion with loose 
movement, is the maximum rating allowed for either the major 
or minor upper extremity.  

The veteran's bilateral shoulder disability may also be 
rated under Diagnostic Code 5201 which pertains to 
limitation of motion of the arm.  Limitation of motion of 
the arm at shoulder level warrants a 20 percent rating for 
either the major or minor upper extremity.  Limitation of 
motion of the arm to midway between the side and shoulder 
level warrants a 30 percent disability rating for the major 
upper extremity, and a 20 percent rating for the minor upper 
extremity.  A 40 percent disability rating is warranted for 
limitation of motion of the major arm to 25 degrees from the 
side; a 30 percent rating is warranted when the minor arm 
motion is limited to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2004).  

Unfavorable ankylosis of scapulohumeral articulation with 
abduction limited to 25 degrees from the side warrants a 50 
percent rating for the major upper extremity, and a 40 
percent rating for the minor upper extremity.  Ankylosis of 
the scapulohumeral articulation, intermediate between 
favorable and unfavorable, warrants a 40 percent rating for 
the major upper extremity, and a 30 percent rating for the 
minor upper extremity.  Favorable ankylosis of the 
scapulohumeral articulation with abduction to 60 degrees, 
with the veteran able to reach his mouth and head, warrants 
a 30 percent rating for the major upper extremity, and a 20 
percent rating for the minor upper extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5200 (2004).  

Standard motion of the shoulder is from 0 to 180 degrees of 
flexion, or to 180 degrees of abduction, and internal and 
external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, 
Plate I (2004).  

Procedural history

The September 1999 rating decision on appeal confirmed and 
continued a 20 percent rating for postoperative status 
dislocation of the right shoulder joint (major), and a 20 
percent rating assigned for postoperative status dislocation 
of the left shoulder joint.  By a January 2003 rating 
decision, the RO assigned a 30 percent rating for 
postoperative status, dislocation of the right shoulder joint 
(major) from October 3, 2000.  

The veteran's bilateral shoulder disabilities have been rated 
20 percent disabling for more than 20 years for compensation 
purposes under laws administered by VA and will not be 
reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951 (2004).  

Factual background

In February 1999, the veteran contended that his service-
connected bilateral shoulder conditions had increased in 
severity.  In March 1999, he reported intermittent shoulder 
and low back pains.  He reported in February 2000 that he 
could not perform repetitive motions because it was very 
painful.  He could not vacuum, row a boat, or work with hand 
tools because those actions resulted in popping and flare-
ups.  In March 2003, his representative asserted on his 
behalf that he had constant pain, dislocations and trouble 
lifting his arms above his shoulders.  

It is noted as pertinent medical history that the veteran 
underwent a right thoracotomy with right decortication for an 
unidentified inflammatory process with right hemithorax in 
December 1998.  

A report of a March 1999 VA evaluation reflects that the 
veteran complained of intermittent shoulder pains.  Physical 
examination revealed bilateral shoulder surgery-type scars.  
The relevant impressions included degenerative joint disease, 
service-connected for shoulders with continued problems, and 
postoperative pain in the right chest and shoulder area.  

In pertinent part, the report of an Agent Orange Registry 
examination, completed in May 1999, shows that the veteran 
complained of intermittent shoulder pain, bilaterally, 
secondary to damaged rotator cuff with repair.  The examiner 
noted that the bilateral shoulder X-rays completed in August 
1998 showed evidence of previous surgical intervention in 
both shoulders.  There was evidence of degenerative/ 
dystrophic calcifications within the rotator cuff of both 
shoulders.  The May 1999 impression, in part, was mild 
degenerative joint disease of both shoulders.  

A May 1999 physical therapy consult report indicated the 
veteran had been previously considered for a shoulder 
immobilizer for his right arm as he complained his scapular 
muscles were fatigued in the afternoon due to the thoracotomy 
in December 1998.  The physician at that time was concerned 
that the veteran's use of an immobilizer would allow the 
shoulder range of motion to become more restricted.  The 
current examiner observed that it was difficult to determine 
if the veteran had disuse atrophy in the scapular muscles, 
bilaterally, or whether the veteran was just very thin.  No 
strength testing of the scapular musculature was considered 
appropriate at this time.  Range of motion was as follows:  
extension was to 44 degrees on the left and 38 degrees on the 
right; flexion was to 140 degrees on the left and 130 degrees 
on the right; and abduction was to 170 degrees, bilaterally.  
At 90 degrees of abduction, internal rotation was to 75 
degrees on the left and 55 degrees on the right; and, 
external rotation was to 40 degrees on the left and 15 
degrees on the right.  The physical therapist noted that 
there was no prior documented shoulder range of motion in his 
records to determine whether the differences between the two 
shoulders were secondary to two different shoulder 
reconstructions or were secondary to his lung surgery in 
December 1998.  

VA outpatient treatment reports, dated in June 1999, reveal 
the veteran was having less pain overall and had reduced his 
use of Tylenol #3 for pain.  The veteran decided that he no 
longer required a right shoulder brace.  The physician noted 
that the veteran's right shoulder range of motion had 
improved.  He was discharged from outpatient physical 
therapy, with his treatment goal met, on June 11, 1999.

The report of a July 1999 VA joints examination reveals that 
the veteran was not working and that he had not had any 
dislocations of the left shoulder since surgical repair in 
service.  The veteran reported that his right shoulder had 
not dislocated since surgical repair at the Portland VA 
Medical Center, however, since that time he has had chronic 
shoulder pain to some degree on a daily basis in both 
shoulders.  On occasion, he had acute flare-ups of pain with 
certain movements, which were not predictable.  When flare-
ups occurred, his arm became extremely painful and he held it 
to his side.  The episodes lasted for three to four days.  He 
stated that he lost all motion in his shoulders during those 
episodes.  He had had some incoordination symptoms in the 
fingers of the left hand during those episodes.  The veteran 
reported that his left arm in particular became very 
sensitive to hot and cold during flare-ups.  The examiner 
noted that the veteran did not take any medications for his 
shoulders and he did not wear any orthopedic appliances.  

On physical examination of the shoulders, there was an 18 
centimeter scar over the right shoulder anteriorly, as well 
as a left shoulder scar anteriorly that measured 15 
centimeters.  Both scars were well healed and not affixed to 
any underlying structures.  There was no evidence of Tinel's 
sign over the scars.  He had tenderness in the anterior 
aspect of both shoulders to palpation.  The clavicle was 
intact.  The acromioclavicular (AC) joints appeared normal.  
He had 45 degrees of internal and external rotation on the 
right limited by pain, and 120 degrees of forward flexion and 
abduction.  On the left, there was 45 degrees of external 
rotation, 50 degrees of internal rotation, and 120 degrees of 
abduction and forward flexion limited by pain.  There was no 
evidence of instability.  There was no atrophy of the upper 
extremities.  The relevant diagnosis was dislocations of both 
shoulders, status-post surgical repair with loss of range of 
motion.  

In relevant part, the August 1999 VA general medical 
examination reveals that the veteran was having aching in 
both upper arms and bilateral shoulder popping.  The review 
of systems noted intermittent shoulder pain, bilaterally.  On 
examination, upper extremity strength was 5/5.  The 
impression was shoulder pain.  The examiner deferred to the 
findings on the July 1999 VA orthopedic examination.  The 
report of X-rays of the shoulders taken in August 1999 shows 
peritendinitis calcara with postoperative metallic staples in 
the glenoid of the right shoulder, and postoperative changes 
with Hill-Sach's deformity from previous dislocation of the 
left shoulder.  

VA treatment records dated in September and November 1999 
reveal that the right arm and shoulder had been hurting more 
than previously.  In particular, in November 1999, the 
veteran complained of chest wall and shoulder pains.  

A VA treatment record dated in May 2000 reveals that the 
veteran's range of motion in his shoulders was somewhat 
limited without crepitus, pain, synovitis or effusion.  His 
motor strength was grossly intact and 2+ throughout.  

VA treatment and examinations dated in October 2000 reveal 
that the veteran presented for right shoulder dislocation, 
recurrent, over the last two weeks.  Six weeks earlier, he 
was picking up a propane tank and felt a sharp pain down his 
right upper extremity from his shoulder to his hands.  He had 
no dislocation problem for the next four weeks, but he 
continued to have pain.  He had no numbness in the extremity.  
The examination revealed passive range of motion with some 
pain and apprehension, especially on internal rotation.  
Discomfort was noted over the general area of the deltoid.  
The elbow was normal.  He was able to abduct to 90 degrees 
with discomfort, but he was not able to support weight.  The 
radiology reports were reviewed electronically.  The 
impression was probable rotator cuff tear of the right 
shoulder, six weeks ago, now with pain and dislocation 
increasing over the last two weeks.  The X-ray impression, in 
brief, showed probably some impingement on the rotator cuff 
tendon.  In pertinent part, the request for a right shoulder 
consult showed that the right shoulder became dislocated when 
the veteran slept.

The report of the October 2000 Orthopedics examination and 
November 2 000 Orthopedic Consult conducted at the Portland 
VA reports that the veteran had had significant shoulder pain 
since the recent injury.  He did not seek emergency 
treatment.  He was able to get the shoulder back in himself.  
He had not had any physical therapy.  The veteran bought 
himself a sling, which he had been wearing.  He complained of 
paresthesias at times, but they were not consistent.  On 
examination, he had some muscular atrophy on both shoulders.  
He was tender at the subacromial along the bicipital groove, 
and around the coracoid process.  The veteran was very 
guarded, and he stated that the shoulder went out several 
times on manipulations throughout range of motion.  The 
examiner could not appreciate the sulcus sign at any of those 
times because the veteran was extremely guarded.  His range 
of motion was approximately 20 degrees of forward flexion, 5 
degrees of abduction, no internal rotation, and about 10 
degrees of external rotation.  He would not let the examiner 
passively try range of motion on him.  The right shoulder was 
injected with Lidocaine, Marcaine and 40 milligrams of Depo-
Medrol into the subacromial space.  The injection did not 
seem to improve his pain considerably; he was still very 
guarded.  At the least bit of trying any range of motion, the 
veteran stated that the shoulder would "go out".  His 
sensation was intact.  Deep tendon reflexes were +3/4 at 
biceps and triceps.  He had normal strength with supination 
and pronation, and other strength testing was difficult 
because he kept his arm very close in.  The X-rays showed two 
staples from a previous surgery and calcific tendinitis.  His 
humeral head appeared to be slightly high riding.  The 
assessment was subluxation per patient history, calcific 
tendinitis, and rule out rotator cuff tear.  He was referred 
for an arthrogram and physical therapy.  

A November 2000 general medical consultation at the Portland 
VA reveals that the right shoulder frequently dislocated and 
eventually went back.  The veteran had an arthrogram 
scheduled but he was unable to attend because his truck was 
damaged.  He reported pain in the right shoulder at 4 on a 10 
pain scale.  Range of motion was unrestricted in all major 
joints but the right shoulder was slow to range of motion 
secondary to reported pain with internal and external 
rotation.  There were no obvious deformities, no redness, no 
heat, or swollen joints.  The deep tendon reflexes were 2+ in 
the upper extremities.  The assessment was chronic right 
shoulder pain.  The arthrogram was scheduled to be performed 
with the December 2000 orthopedics appointment at the 
veteran's request.  

VA records show that the veteran failed to report for three 
scheduled appointments thereafter, on December 4, 2000; 
January 12, 2001; and July 2, 2001.  

The report of the November 2001 VA joints examination for 
compensation and pension purposes shows, in relevant part, 
that the veteran was doing quite well until approximately two 
years ago when he lifted a bottle of propane and he felt his 
shoulder pop out, which he could put back in.  He had 
increased pain from that and went to see orthopedics at the 
VA hospital in October 2000 in which he was referred to 
physical therapy and still had chronic pain.  He felt his 
shoulder sublux daily.  He experienced a significant amount 
of pain.  He felt that his left shoulder was weaker than his 
right.  He had no strength on the left side.  Previously, he 
worked at a gas station.  He was unable to twist the cap off 
on the car or do any type of repetitive motion because he 
experienced weakness and increased pain.  He could not do 
heavy lifting.  He could not pull anything towards him 
without feeling his shoulders were going to sublux.  He 
reported having flare-ups when he did repetitive activity, 
where he completely stopped the activity, because he lost all 
of his range of motion, as well as strength.  Occasionally, 
he had some incoordination in his hands due to the referred 
pain down the arm.  

In relevant part, on physical examination, there was a height 
discrepancy.  The left shoulder was higher than his right by 
approximately one inch.  On palpation, he had tenderness all 
along the anterior aspect of his shoulders bilaterally.  His 
clavicles were intact, and the acromioclavicular joints were 
normal and nontender.  On range of motion, he had adduction 
to 45 degrees bilaterally, and abduction to 170 degrees 
bilaterally with associated pain.  Internal rotation was to 
90 degrees bilaterally.  External rotation on the right was 
to 40 degrees, and 20 degrees on the left.  Flexion was to 
120 degrees on the right, and 140 degrees on the left with 
associated pain.  Extension was to 60 degrees bilaterally.  
The examiner was unable to sublux either shoulder.  There was 
no obvious atrophy in the upper arm muscle groups.  Strength 
was 5/5 and equal.  

The diagnosis was bilateral shoulder dislocation, status post 
surgical repair to the right and left shoulders, with limited 
range of motion and chronic shoulder pain.  His flare-ups 
occurred approximately 25 percent of the time with 
approximately 30 degrees loss of external rotation on the 
right, and 40 degrees loss on the left.  During flare-ups, 
the veteran experienced approximately 30 degrees loss of 
flexion on the right and 20 degrees loss on the left.  The 
examiner noted that all maneuvers were associated with 
fatigability and significant pain with some incoordination.  
The veteran's X-rays were compared to those done in November 
2001.  In essence, he did not have any significant 
degenerative joint disease or arthritis.  The examiner opined 
that it was possible that due to his post surgical changes, 
he had increased pain due to the limited use.  The physical 
examination revealed that he had limited range of motion, 
especially with flexion and external rotation.  However, the 
rest of the examination was essentially within normal limits.  
The examiner opined that the veteran would most likely excel 
with physical therapy in strengthening and expanding his 
range of motion.  The impression of the November 2001 X-ray 
of the shoulders reveals post surgical changes of the glenoid 
bilaterally and calcification seen likely within the rotator 
cuff on the right, unchanged, and mild acromioclavicular 
degenerative changes unchanged.  

In pertinent part, the report of the November 2002 VA joint 
examination for compensation and pension purposes shows 
complaints of chronic pain and loss of motion.  On a good 
day, his pain was 5/10.  On a bad day, his pain was 10/10.  
He had daily bad days, particularly with overhead work, 
increased activity, and repetitive motion of the shoulders.  
He stated that he chronically dislocated his right shoulder 
more than his left, and both of them dislocated or 
subluxated quite easily, but mostly his right arm.  He 
reported that he was able to subluxate or dislocate his 
right arm carrying a grocery bag on his flexed elbow on the 
forearm, or he sometimes did it in his sleep.  He did not 
medicate and he used no assistive devices for his shoulders.  
The veteran stated that he was unable to work at any 
meaningful job because of his inability to lift small 
weights.  Physical examination revealed 15 centimeter, 
elliptical scars about both shoulder joints.  There was 
generalized muscle atrophy and muscle wasting about the 
extremities.  The veteran exhibited elevation of both 
shoulders to 110 degrees, abduction to 90 degrees, extension 
to 10 degrees, internal and external rotation on the right 
to 45 degrees, and 60 degrees on the left.  All range of 
motion maneuvers were limited by pain in the shoulders.  
During range of motion and distraction maneuvers, the 
veteran was extremely guarded when approaching the shoulder 
or palpating the shoulder.  Supination and pronation were 
both 90 degrees bilaterally.  Strength was 5/5, bilaterally, 
of all major muscle groups of the upper extremities.  In 
relevant part, the assessment was chronic dislocation/ 
subluxation of the bilateral humerus; degenerative joint 
disease of the bilateral shoulders; calcific tendinitis of 
the bilateral shoulders; and fibrous union of the left 
distal humerus.  

The examiner opined, in brief, that there was no evidence of 
fractures noted on the X-rays contained in the veteran's 
computerized medical records from August 2000.  The veteran 
certainly did have recurrent dislocation and subluxation of 
the humerus at the scapulohumeral joint of both arms, right 
greater than the left.  He certainly had loss of motion in 
both shoulders, status post surgery.  The examiner noted 
that he reviewed the August 2000 X-rays, and there was an 
obvious fibrous union of the left distal humerus.  The 
examiner also noted that the humeral joint appeared to be 
misaligned on that film.  

Analysis

Right Shoulder

Evaluation of the right shoulder prior to October 3, 2000.

At the outset, the preponderance of the evidence 
demonstrates that a schedular evaluation in excess of 20 
percent, prior to October 3, 2000, is not warranted for the 
postoperative status dislocation of the right shoulder joint 
(major), chronic and recurrent, with degenerative joint 
disease and calcific tendinitis, manifested by pain, 
infrequent episodes of recurrent dislocation of the 
scapulohumeral joint and guarding of movement only at the 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Codes 5202-
5010.  

A review of the contentions and evidence for the period from 
February 1999 to October 2, 2000 shows that the veteran 
asserted in his claim for an increased rating that his 
disability was more severe and that he was unable to perform 
repetitive actions because they caused pain, resulted in 
popping, and flare-ups.  The veteran as a lay witness can 
attest as to the visible symptoms or manifestations of his 
disability, however, his belief as to its current severity 
under the rating criteria is not probative evidence.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  VA inpatient and outpatient 
treatment records dated in March 1999, May 1999, July 1999, 
and August 1999 show that the veteran's arm and shoulder pain 
increased over this period.  However, the veteran only 
complained of chronic, intermittent shoulder pain throughout 
this period, not episodes of recurrent dislocations.  In 
fact, in July 1999, he reported that he had not had a 
dislocation of the right shoulder since the repair at the VA 
Medical Center in Portland.  

Considering the other manifestations of the right shoulder 
disability, in May 1999 he was evaluated by physical therapy 
because of limitation of motion and fatigue of the right 
shoulder in consult for a shoulder immobilizer.  It is 
significant that prior to this period, the veteran did not 
medicate for shoulder pain or use any braces/ assistive 
devices.  However, the record does show that the veteran used 
pain medication status post lung surgery.  The Board notes 
that flexion of the right shoulder was to 130 degrees, while 
extension of the right shoulder at that time was 38 degrees.  
At 90 degrees of abduction, external rotation was 15 degrees 
and internal rotation was 55 degrees.  Although the evidence 
shows that he continued to complain of chronic shoulder pain 
on a daily basis, the July 1999 examination showed an 
increase in the external rotation to 45 degrees and a 
decrease in internal rotation to 45 degrees.  Both maneuvers 
were limited by pain.  He was tender in the anterior aspect 
of both shoulders.  The veteran reported incoordination.  
However, on examination there was no instability and no 
atrophy of the upper extremities.  

Additionally, in July 1999, the veteran reported having 
occasional flare-ups that lasted up to four days.  
Notwithstanding the fact that the evidence for this period 
does not contain an evaluation or treatment during a flare-
up, the Board has considered the veteran's right shoulder 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  See DeLuca supra.  The 
veteran asserts that during flare-ups, he held his arm to his 
side.  He lost all use of his arm.  The Board emphasizes that 
while the right shoulder disability manifested somewhat 
limited range of motion in May 2000, there was no crepitus, 
pain, synovitis, or effusion on examination.  Further, his 
motor strength was grossly intact and 2+ throughout with no 
reported evidence of weakness or complaints of fatigability 
except on the May 1999 physical therapy consult.  In the 
absence of demonstration of limitation of motion of the right 
arm to between the side and shoulder level, a rating higher 
than the currently assigned 20 percent for the period prior 
to October 3, 2000, is not warranted for the right shoulder 
disability.  Hence, a rating in excess of 20 percent for the 
veteran's postoperative status dislocation of the right 
shoulder joint for this period is not warranted under 
Diagnostic Codes 5201-5010 for limitation of the right arm 
(major) and degenerative arthritis.  38 C.F.R. § 4.71a.  

As the postoperative status dislocation of the right shoulder 
joint (major), chronic and recurrent, with degenerative joint 
disease and calcific tendinitis, was not characterized by 
frequent episodes of dislocation and guarding of all 
movements, malunion with marked deformity, ankylosis, or 
limitation of arm motion midway between the side and shoulder 
level, prior to October 3, 2000, a schedular evaluation in 
excess of 20 percent is not warranted under Diagnostic Codes 
5200, 5201, or 5202.  38 C.F.R. § 4.71a.  Thus, the Board 
determines that for the period prior to October 3, 2000, the 
veteran's postoperative status dislocation of the right 
shoulder joint (major), chronic and recurrent, with 
degenerative joint disease and calcific tendinitis, is 
appropriately evaluated as 20 percent disabling based on the 
veteran's history and symptomatology.  38 C.F.R. § 4.71a.  

The Board has considered the application of the benefit-of-
the-doubt.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable result for the veteran.  

Evaluation of the right shoulder from October 3, 2000.

For the period from October 3, 2000, the evidence 
demonstrates that the veteran's disability is appropriately 
rated as 30 percent disabling.  The Board has considered his 
contentions that he is unable to lift his arms overhead and 
repetitive acts such as vacuuming or rowing trigger flare-
ups.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even 
considering the above contentions with supporting clinical 
evidence, those manifestations do not warrant an increased 
rating under any applicable Diagnostic Code for the period in 
question.  

The Board emphasizes that the evidence of record has not 
demonstrated that the veteran's right shoulder disability has 
been characterized by fibrous union such that the next higher 
evaluation of 50 percent for a dominant extremity would be in 
order.  As noted above, the currently assigned 30 percent 
evaluation contemplates frequent episodes of recurrent 
dislocation of the scapulohumeral joint and guarding of all 
arm movements of the major arm.  The veteran manifested this 
symptomatology on the October/ November 2000 Orthopedic 
Consult and the November 2002 VA examination.  In October 
2000, the veteran's right shoulder was injected with a 
steroid to facilitate movement.  The veteran remained 
guarded.  During range of motion and distraction maneuvers in 
November 2002, the veteran was extremely guarded when the 
examiner approached the shoulder or palpated the shoulder.  
The evidence primarily showed no subluxation, that he mainly 
complained of chronic pain, discomfort and loss of range of 
motion in the right extremity.  As such, a rating in excess 
of 30 percent is not warranted under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5202.

The Board has also considered the veteran's right shoulder 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
evaluating limitation of motion.  For the period from October 
3, 2000, the veteran had sustained a loss of range of motion 
as documented on the November 2002 VA examination.  All range 
of motion maneuvers in November 2002 were limited by pain.  
However, competent evidence fails to demonstrate limitation 
of motion to just 25 degrees from the side to warrant a 
rating in excess of 30 percent under Diagnostic Code 5201.  
Thus, an increased rating is not warranted under Diagnostic 
Code 5201.  

The Board has also considered the veteran's right shoulder 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint for the period from October 3, 
2000.  See DeLuca supra.  The Board notes that for this 
period, the clinical findings in October 2000, November 2001, 
and November 2002 are contemplated by the current 30 percent 
rating.  The clinical findings to include limitation of 
motion in October 2000 tend to indicate that the veteran was 
having a flare brought about by lifting the propane tank.  
The VA examiner in November 2001 opined that the veteran 
would have increased limitation of motion during a flare-up.  
The examiner also opined that the veteran might have 
increased pain due to post surgical changes and limited use.  
He opined further that the veteran would excel with physical 
therapy in strengthening and expanding his range of motion 
suggesting that the veteran was capable of improving his 
functional capabilities.  In November 2002, the evidence of 
record demonstrated generalized muscle atrophy and muscle 
wasting about the extremities.  However, his strength was 
4/5.  The clinical evidence for this period demonstrates that 
with the most recent episodes of right shoulder dislocations 
the veteran's arm movements had become more guarded.  Yet, 
the evidence does not demonstrate limitation of motion of the 
arm to 25 degrees from the side to warrant a 40 percent 
rating under Diagnostic Code 5201.  Therefore, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they 
do not provide a basis for an increased rating under these 
circumstances.  As the evidence does not demonstrate 
ankylosis, flail shoulder, or fibrous union, a higher 
evaluation is not available under Diagnostic Codes 5200 or 
5202.  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent, from October 
3, 2000, for the postoperative status dislocation of the 
right shoulder joint (major), chronic and recurrent, with 
degenerative joint disease and calcific tendinitis, 
manifested by pain, frequent episodes of recurrent 
dislocation of the scapulohumeral joint and guarding of all 
movements, with additional loss of motion attributable to 
flare-ups.  38 C.F.R. § 4.71a, Diagnostic Codes 5202-5010.  
Accordingly, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


Left shoulder

In considering the merits of the veteran's claim, the Board 
finds that the left shoulder disability (minor) should be 
rated under Diagnostic Code 5202, and that a 40 percent 
schedular evaluation is warranted.  

The VA examinations show that the veteran's left shoulder 
disability is manifested by chronic pain, recurrent 
dislocation and subluxation of the humerus, guarding and 
limitation of motion.  The left shoulder is also 
characterized by degenerative joint disease and calcific 
tendinitis.  For the duration of this appeal, X-ray and 
diagnostic studies have been interpreted as essentially 
unchanged.  In addition, the VA examiner in November 2001 
opined that the veteran's strength and range of motion would 
most likely improve with physical therapy.  The physical 
examination in November 2002 revealed that the veteran had 
developed muscle atrophy and generalized muscle wasting since 
the November 2001 VA joints examination.  Even considering 
the foregoing facts, the left arm motion was not limited to 
25 degrees from the side.  Thus, a rating in excess of the 
currently assigned 20 percent is not warranted under 5201-
5010 for limitation of motion.  Further, as demonstrated by 
competent medical evidence, there is no ankylosis, nonunion, 
or flail shoulder of the left humerus to warrant a rating in 
excess of 20 percent under Diagnostic Codes 5200 or 5202 on 
these bases.  

However, as discussed in the duty to assist section of this 
decision, the Board has resolved what appeared to be an 
inconsistency in the evidence in favor of the veteran.  The 
VA examiner's clinical findings and opinion in 2002 are 
viewed as competent and supported by other evidence in the 
claims folder.  The examiner reported that he knew of no 
history of fracture in the shoulders, only chronic 
dislocations.  He also reported that there was no evidence of 
fractures noted on the X-rays contained in the veteran's 
computerized medical records from August 2000.  The VA 
examiner in 2002 noted that there was an obvious fibrous 
union of the left distal humerus on an earlier X-ray.  He 
reported having reviewed the X-rays from August 2000.  It is 
significant that the VA examiner in November 2001 reported 
that the X-ray findings in 2001 were essentially unchanged.  
Based on the facts of this case and placing great weight on 
the VA examiner's review of the X-rays in November 2002, the 
Board finds that a 40 percent schedular rating is warranted 
for the postoperative status dislocation of the left shoulder 
joint, chronic and recurrent, with degenerative joint 
disease, calcific tendinitis, and fibrous union under 
Diagnostic Codes 5202-5010.  

The Board has also considered the veteran's left shoulder 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  See DeLuca supra.  The 
evidence shows that the veteran would demonstrate additional 
loss due to pain and fatigability.  The Board notes that the 
VA examiner in November 2001 opined that the veteran might 
have increased pain due to post surgical changes and limited 
use.  The examiner also stated that the veteran would excel 
with physical therapy in strengthening and expanding his 
range of motion suggesting that the veteran was capable of 
improving his functional capabilities.  In November 2002, the 
evidence of record demonstrated generalized muscle atrophy 
and muscle wasting about the extremities.  However, his 
strength was 4/5.  Notwithstanding these facts, the 
functional loss associated with the clinical pathology does 
not warrant a rating higher than the newly assigned 40 
percent rating under Diagnostic Code 5202 for fibrous union 
of the left shoulder.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 have been considered, but do not warrant a 
higher rating for limitation of motion.  

Given that the most recent evidence is to be given 
precedence, and that the fibrous union has been present 
throughout the appeal period, the Board finds that the 
evidence supports the grant of the 40 percent evaluation 
throughout the appeal period.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Other considerations

Additionally, the scars associated with the veteran's 
postoperative status dislocations of the right and left 
shoulders were reported to be well healed and asymptomatic 
and did not produce any functional impairment.  Therefore, a 
separate rating for this aspect of the bilateral shoulder 
disabilities is not warranted under the diagnostic codes 
pertaining to scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004); Esteban v. Brown, 6 Vet. App. 259 (1994) (separate 
ratings may be assigned for the separate and distinct 
manifestations of the same injury).  

Additionally, the Board notes that the provisions of 38 
C.F.R. § 3.321(b)(1) have been considered.  However, in this 
case, the evidence does not show that the veteran's 
bilateral shoulder disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral under 38 C.F.R. § 3.321(b)(1).  Evidence of 
an exceptional disability picture attributed solely to the 
right or left shoulder disabilities, such as frequent 
hospitalization or marked interference with employment has 
not been demonstrated.  Therefore, consideration of an 
extraschedular rating is not appropriate.  38 C.F.R. § 
3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative status dislocation of the right shoulder joint 
(major), chronic and recurrent, with degenerative joint 
disease and calcific tendinitis, prior to October 3, 2000, is 
denied.

An evaluation in excess of 30 percent for postoperative 
status dislocation of the right shoulder joint (major), 
chronic and recurrent, with degenerative joint disease and 
calcific tendinitis, from October 3, 2003, is denied.  

A 40 percent rating for postoperative status dislocation of 
the left shoulder joint (minor), chronic and recurrent, with 
degenerative joint disease, calcific tendinitis, and fibrous 
union of the humerus is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


